NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK MARKUSSEN,                                 No. 17-35167

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05251-BHS

 v.
                                                MEMORANDUM*
BERNARD EDWARD WARNER,
Secretary of DOC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted February 14, 2018**

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Washington state prisoner Mark Markussen appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations related to the handling of his legal mail. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment on Markussen’s due

process claim because Markussen failed to raise a genuine dispute of material fact

as to whether he was provided with the process he was due. See Procunier v.

Martinez, 416 U.S. 396, 417-19 (1974) (explaining minimal procedural safeguards

prisons must comply with in handling of legal mail), overruled on other grounds

by Thornburgh v. Abbot, 490 U.S. 401, 418-19 (1989).

      The district court properly granted summary judgment on Markussen’s

access-to-courts claim because Markussen failed to raise a genuine dispute of

material fact as to whether defendants caused an actual injury to a nonfrivolous

claim. See Lewis v. Casey, 518 U.S. 343, 356 (1996) (setting forth elements of an

access-to-courts claim and actual injury requirement).

      The district court properly granted summary judgment on Markussen’s

retaliation claim because Markussen failed to raise a genuine dispute of material

fact as to whether any defendant took adverse action against him because of his

protected conduct. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(setting forth elements of a retaliation claim in the prison context).

      We do not consider matters not specifically and distinctly raised and argued

                                           2                                 17-35167
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Markussen’s requests, set forth in Docket Entry No. 16, are denied.

      AFFIRMED.




                                          3                                       17-35167